DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the metes and bounds of the claimed invention are vague and ill-defined as a result of uncertainty in the different boundaries “forming a lattice structure”. It is not clear what layer(s) form(s) a lattice structure. Appropriate clarification and/or correction are/is required within the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US 9,337,415 in view of Hosoya et al. US 2018/0331280.
Regarding claim 1, Oh et al. Fig. 2 discloses a method of forming a magnetic tunnel junction device structure, comprising: 
forming a junction structure on a substrate, wherein the junction structure comprises a first ferromagnetic layer 104 and a second ferromagnetic layer 102 sandwiching a tunneling barrier layer 106; 
forming a dielectric capping layer 130 on the junction structure. 
Oh et al. does not disclose performing a cooling process on the substrate having the dielectric capping layer formed thereon.  
Hosoya et al. teaches a cooling process on a substrate to simplify transport steps in the process and to improve the throughput of production.
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a cooling process as taught by Hosoya et al. on the substrate of Oh et al. for the purpose of simplifying transport steps and improving throughput of production.
claim 2, Oh et al. in view of Hosoya et al. teaches the method of claim 1. Hosoya et al. [0045] teaches cooling the substrate to extremely low temperature below -100 degrees Celsius. 
Hosoya et al. does not teach wherein performing the cooling process comprises controlling a substrate temperature to a range between -250°C and -150C. However, the Applicant has not disclosed that controlling a substrate temperature to a range between -250°C and -150°C solves any stated problem or is for any particular purpose.  
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to use a cooling process in a range between -250°C and -150°C in order to simplify transport steps and to improve throughput of production.

Claims 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Hosoya et al. as applied to claim 1 above, and further in view of Pi et al. US 2015/0008547.
Regarding claim 3, Oh et al. in view of Hosoya et al. teaches the method of claim 1. The combination of references does not teach further comprising: 
forming a metal capping layer disposed on the dielectric capping layer; and forming a top buffer layer on the metal capping layer.  
Pi et al. teaches a method of forming a metal capping layer 23 disposed on a dielectric capping layer 22; and forming a top buffer layer 24 on the metal capping layer 23.  
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to form a metal capping layer on the dielectric capping layer and a top buffer layer on the metal capping layer as taught by Pi et al. in the method of Oh et al. and Hosoya et al. for the purpose of enhancing the perpendicular magnetic anisotropy (PMA) in the adjoining free layer within the junction element.
Regarding claim 4, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 3. Hosoya et al. teaches a cooling process, but is silent on the physical characteristics of the structure as a result of the cooling process. 
However, the physical characteristics of the structure (e.g. lattice structure and amorphous structure) is expected during temperature changes in the cooling process as taught by Hosoya et al. 
claim 5, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 3. Pi et al. teaches a metal material 30 disposed adjacent to the top buffer layer 24 but is silent on the metal material. Oh et al. teaches a Ta metal layer on the uppermost layer of the MTJ device structure.
Regarding claim 6, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 3. Oh et al. teaches wherein a top buffer layer is an amorphous non-magnetic material (e.g. characteristics that changes with dopant concentration).  
Regarding claim 7, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 3. Oh et al. teaches wherein a top buffer layer is a dielectric material, a metal material, or an insulating material with or without metal dopants 140, CoFeB.  
Regarding claim 8, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 3. Oh et al. teaches wherein a top buffer layer comprises a CoFeB material 140, CoFeB.  
Regarding claim 9, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 8. Oh et al. teaches wherein the CoFeB material of the top buffer layer has a boron concentration by atomic weight between about 20% and about 40% col. 3 lines 30-50.  
Regarding claim 10, Oh et al. discloses a method of forming a magnetic tunnel junction device structure, comprising: 

forming a dielectric capping layer 130 on the junction structure. 
Oh et al. does not disclose performing a cooling process on the substrate having the dielectric capping layer formed thereon.  
Hosoya et al. teaches a cooling process on a substrate to simplify transport steps in the process and to improve the throughput of production. [0045] teaches cooling the substrate to extremely low temperature below -100 degrees Celsius.
Hosoya et al. does not teach wherein performing the cooling process comprises controlling a substrate temperature to a range between -250°C and -150C. However, the Applicant has not disclosed that controlling a substrate temperature to a range between -250°C and -150°C solves any stated problem or is for any particular purpose.  
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, it would be obvious to one of ordinary skill in the art, before the 
The combination of references does not teach forming a metal capping layer disposed on the dielectric capping layer; and forming a top buffer layer on the metal capping layer.  
Pi et al. teaches a method of forming a metal capping layer 23 disposed on a dielectric capping layer 22; and forming a top buffer layer 24 on the metal capping layer 23.  
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to form a metal capping layer on the dielectric capping layer and a top buffer layer on the metal capping layer as taught by Pi et al. in the method of Oh et al. and Hosoya et al. for the purpose of enhancing the perpendicular magnetic anisotropy (PMA) in the adjoining free layer within the junction element.
Regarding claim 11, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 10. Pi et al. teaches a metal material 30 is disposed adjacent to the top buffer layer 24 but is silent on the metal material. Oh et al. teaches a Ta metal layer on the uppermost layer of the MTJ device structure.
Regarding claim 12, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 10. Oh et al. teaches wherein a top buffer layer comprises a CoFeB material 140, CoFeB.  
claim 13, Oh et al. Fig. 2 discloses a method of forming a magnetic tunnel junction device structure, comprising: 
forming a junction structure on a substrate, wherein the junction structure comprises a first ferromagnetic layer 104 and a second ferromagnetic layer 102 sandwiching a tunneling barrier layer 106; 
forming a dielectric capping layer 130 on the junction structure. 
Oh et al. does not disclose performing a cooling process on the substrate having the dielectric capping layer formed thereon.  
Hosoya et al. teaches a cooling process on a substrate to simplify transport steps in the process and to improve the throughput of production.
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a cooling process as taught by Hosoya et al. on the substrate of Oh et al. for the purpose of simplifying transport steps and improving throughput of production.
The combination of references does not teach forming a metal capping layer disposed on the dielectric capping layer; and forming a top buffer layer on the metal capping layer.  
Pi et al. teaches a method of forming a metal capping layer 23 disposed on a dielectric capping layer 22; and forming a top buffer layer 24 on the metal capping layer 23.  
Therefore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to form a metal capping layer on the dielectric capping layer and a top buffer layer on the metal capping layer as taught 
Regarding claim 14, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 13. Oh et al. teaches wherein a pinning layer AP is disposed between the substrate and the junction structure, the pinning layer comprising: a first pinning layer AP1 and a second pinning layer AP2 sandwiching a coupling layer APC. Oh et al. teaches one or both of the first pinning layer and the second pinning layer comprising CoPt. The combination of references does not teach a first and second pinning layer comprising Co and Ni.   However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 15, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 14. Oh et al. Fig. 2 teaches wherein the first pinning layer comprises: Co and Pt.
Regarding claim 16, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 14. Oh et al. Fig. 2 teaches wherein a seed layer is disposed between the substrate and the pinning layer, the seed layer comprising Pt and Ta, or a combination thereof.  Oh et al. does not teach Cr, Pt or a combination thereof. However, it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 17, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 16, wherein when the seed layer comprises Cr, the first pinning layer comprises Co and Pt.  The combination of references does not teach a first and second pinning layer comprising Co and Ni.   However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 18, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 13. Pi et al. teaches a metal material 30 is disposed adjacent to the top buffer layer 24 but is silent on the metal material. Oh et al. teaches a Ta metal layer on the uppermost layer of the MTJ device structure.
Regarding claim 19, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 13. Oh et al. teaches wherein the CoFeB material of the buffer layer has a boron concentration by atomic weight between about 20% and about 40% col. 3 lines 30-50.  
Regarding claim 20, Oh et al. in view of Hosoya et al. and further in view of Pi et al. teaches the method of claim 13. Hosoya et al. [0045] teaches cooling the substrate to extremely low temperature below -100 degrees Celsius. 
Hosoya et al. does not teach wherein performing the cooling process comprises controlling a substrate temperature to a range between -250°C and -150C. However, controlling a substrate temperature to a range between -250°C and -150°C solves any stated problem or is for any particular purpose.  
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to use a cooling process in a range between -250°C and -150°C in order to simplify transport steps and to improve throughput of production.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898